DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group Election
Applicant’s election of Group I, claims 1-29, without traverse, in the reply filed on 09 February 2022 is acknowledged.
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Species Election
Applicant’s election of the species of example 14, without traverse, in the reply filed on 09 February 2022 is acknowledged.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species.
The elected species appears allowable over the prior art.  The search of the generic claims has been extended to the other species listed in claim 28, which also appear allowable over the prior art and further extended to the species cited in the below prior art rejections.  The provisional election is given effect and examination has 
The elected species reads on group I claims 1, 3-5, 11, 14-15, 21, 23-26 and 28-29.
Claims 2, 6-10, 12-13, 16-20, 22 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

The restriction is FINAL.

Non-Final Rejection
Priority
This application was filed on 09 July 2020 and claims priority to provisional application 63/041,324 filed on 19 June 2020 and provisional application 62/872,638 filed on 10 July 2019.
It is noted that the international application PCT/US2020/PCT/041348 has the same filing date and is substantially identical to the present application.

Information Disclosure Statements
The IDS’s dated 09 February 2022 and 12 February 2021 have been received, entered and considered, a copy of each is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1, 3-5, 21, 23-26 and 29 are pending and rejected.
Claims 11, 14, 15 and 28 are objected to.
Claims 2, 6-10, 12-13, 16-20, 22, 27 and 30-32 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Interpretation
The claimed R1 group is defined as “a peptide capable of selectively delivering R2L- across a cell membrane having an acidic or hypoxic mantle”.  Cancer cells in general are known to have “a cell membrane having an acidic or hypoxic mantle”.  See for example Harris (Nat Rev Cancer 2002, 2, 38-47) and Tannock (Cancer Res. 1989, 49, 4373–4384).  The phrase is interpreted broadly as encompassing any peptide which selectively targets cancer cells.  The term peptide is defined in the specification broadly (pages 19-31) as encompassing not only linear, but also conformationally restricted peptides, such as macrocyclic peptides.

Claim Objections
[1] Claims 11, 14, 15 and 28 are objected to as depending from a rejected base claim.  The claims depend from claim 1 which is subject to rejection.
[2] Claim 28 is objected to for including unnecessary references to the specification.  MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
The claim refers to “Pv1” as a necessary structural component of the claimed species but does not include definition of the moiety.  The specification describes “Pv1” as being the same as (SEQ ID NO. 1).  
The specification must be consulted in order to determine the identity and structure of “Pv1”.  However, the identity and structure of this moiety could readily be incorporated in claim 28, as it has been for example in claim 4.
The Examiner suggests that a similar definition for the moiety be added to claim 28.  Applicant should consider similarly amending withdrawn claim 27 which uses similar terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 3, 21, 23-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (J. Med. Chem. 2019, 62, 5, 2708–2719).
White discloses a compound of formula (I) as presently claimed.  See the compound 22 (PEN-221) disclosed in the abstract and in scheme 3 on page 2711:

    PNG
    media_image1.png
    669
    1310
    media_image1.png
    Greyscale

This is a claimed compound wherein R2 is the first option listed in claim 1, L is the disulfide linker -S-S- and R1 is the peptide “Tyr3−octreotate”.  The moiety “Tyr3−octreotate” is described in the abstract as a peptide agonist of SSTR2, which is rapidly internalized upon binding to the receptor.  The receptor is described as being overexpressed on tumors.  Therefore “Tyr3−octreotate” is “a peptide capable of selectively delivering R2L- across a cell membrane having an acidic or hypoxic mantle”, since the receptor is present in higher abundance on tumors, which necessarily have an acidic or hypoxic mantle.
Regarding claim 3, the disclosed compound has all the structure necessary to selectively deliver R2L- across a cell membrane having a pH less than about 6.

Regarding claim 29, a claimed composition is necessarily disclosed at least since the abstract discloses that the compound was tested in vivo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 21, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over White (J. Med. Chem. 2019, 62, 5, 2708–2719) in view of the combined teachings of Wyatt (PNAS 2018, 115, E2811-E2818, IDS) and Engelman (WO2018/023098).
The Claims
The claims are drawn to a compound of formula (I) wherein R2 is the first option listed in claim 1, L is a disulfide linker -S-S- and R1 is the peptide with (SEQ ID No 1, Pv1) ADDQNPWRAYLDLLFPTDTLLLDLLWCG wherein the cysteine of the peptide is connected with the disulfide linker.  This is identical to example compound 1 of the specification at page 93:

    PNG
    media_image2.png
    288
    465
    media_image2.png
    Greyscale


The Prior Art
White teaches selective targeting of active agents to tumor cells by attaching the active agent to a peptide substance which selectively interacts with tumor cells.
See the lead compound 22 (PEN-221) disclosed in the abstract and in scheme 3 on page 2711:

    PNG
    media_image1.png
    669
    1310
    media_image1.png
    Greyscale

This is a claimed compound wherein R2 is the first option listed in claim 1 (DM1), L is the disulfide linker -S-S- and R1 is the peptide “Tyr3−octreotate”.  The moiety “Tyr3−octreotate” is described in the abstract as a peptide agonist of SSTR2, which is rapidly internalized upon binding to the receptor.  The receptor is described as being overexpressed on tumors.  Therefore “Tyr3−octreotate” is “a peptide capable of selectively delivering R2L- across a cell membrane having an acidic or hypoxic mantle”, since the receptor is present in higher abundance on tumors, which necessarily have an acidic or hypoxic mantle.
2L- across a cell membrane having a pH less than about 6.
Regarding claims 21 and 23-26, each of these claims recites a narrowed list of options for one or more of the Markush options for L of formula (I).  The cited compound falls into the scope of these dependent claims since, as written, the claims do not require that any of these variables be present, only that when they are, they must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  For example, if independent claim 1 was amended to limit the A or Z groups or the values of n to those required by the rejected dependent claims, the compound would still read on the claim.
Regarding claim 29, a claimed composition is necessarily disclosed at least since the abstract discloses that the compound was tested in vivo.

Wyatt teaches a related selective targeting strategy wherein an active agent is attached to a peptide of the “pHLIP family for targeted intracellular and extracellular delivery of cargo molecules to tumors”.  See the entire reference and at least the abstract which teaches that the acidic environment of cancer cells allows for the use of particularly configured peptide molecules “pHLIPs” as targeting agents.  The pHLIP peptides are taught as useful for delivering various “cargo” agents to tumors such as imaging agents and therapeutic agents.  The reference teaches examples of using such a configured pHLIP peptide to selectively deliver the cytotoxic agent amanitin or a flurophore tumor imaging agent.  The conjugate with amanitin was constructed with a 

Engelman teaches conjugates of pHLIP peptides with imaging agents to selectively image tumors and detect cancer, see the entire reference.  The reference teaches particular structures of pHLIP peptides configured for targeting tumors at pages 23-24.  Among the seven listed options for this purpose (SEQ ID Nos 1-7) is the peptide referred to as (SEQ ID NO: 3): in paragraph 114 page 23: “ADDQNPWRAYLDLLFPTDTLLLDLLWCG (SEQ ID NO:3)”.
This peptide is identical to that present on the claimed species of example 1.
An example imaging agent was prepared by attaching the cysteine to a detector moiety with a disulfide bond, see (SEQ ID NO: 14) on page 36:

    PNG
    media_image3.png
    97
    885
    media_image3.png
    Greyscale

Paragraph 188 on page 48 teaches that an imaging agent using this substance was among the two with best tumor uptake and selectivity:

    PNG
    media_image4.png
    131
    893
    media_image4.png
    Greyscale


Differences between Prior Art & the Claims 
The compound taught by white is a disulfide linked conjugate of the cytotoxic compound DM1 with a tumor-selective peptide receptor agonist instead of with the tumor selective pHLIP peptide ADDQNPWRAYLDLLFPTDTLLLDLLWCG.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion 
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (B) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have exchanged the known tumor-selective receptor antagonist moiety of the clinical lead compound PEN-221 with the known tumor selective pHLIP peptide ADDQNPWRAYLDLLFPTDTLLLDLLWCG in order to obtain further useful selective agents.  White discloses a tumor selective cytotoxic DM1 variant using a disulfide-linked receptor binding peptide as the selectivity bias.  Wyatt teaches that selective anti-tumor and tumor imaging agents can be produced by attaching pHLIP peptide moieties to cytotoxic or imaging compounds.  Engelman teaches the pHLIP peptide ADDQNPWRAYLDLLFPTDTLLLDLLWCG as one such selective targeting agent  - which is highly effective in delivering a disulfide linked imaging moiety to tumors.  A skilled artisan would find reason to expand the utility of the pHLIP peptide to produce selective cytotoxic agents for example in the Wyatt teachings that these peptides can be used to deliver therapeutics.  The DM1 molecule has appropriate pharmaceutical characteristics for this application and has a terminal thiol molecule for ease of attachment directly to the pHLIP peptide.  The use of this same substance in 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625